                                                                [Doc. No. 4]

                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY
                            CAMDEN VICINAGE


STRIKE 3 HOLDINGS, LLC,

                      Plaintiff,

      v.                                    Civil No. 21-10375 (RMB/MJS)

JOHN DOE SUBSCRIBER ASSIGNED
IP ADDRESS 173.61.7.112,

                      Defendant.


                        OPINION         &    ORDER

     This matter is before the Court on the “Motion Seeking Leave

to Serve a Third Party Subpoena Prior to a Rule 26(f) Conference”

(“motion”) [Doc. No. 4] filed by plaintiff, Strike Three Holdings,

LLC. Plaintiff’s motion alleges the John Doe defendant assigned to

IP   address     173.61.7.112   infringed       its     copyrighted   works.

Plaintiff’s only identifying information for defendant is the IP

address.       Accordingly,   plaintiff      seeks    limited   discovery   in

advance of the FED. R. CIV. P. 26(f) conference so that plaintiff

may obtain defendant’s name and address from his or her internet

service provider (“ISP”), Verizon Fios (“Verizon”).                The Court

exercises its discretion to decide plaintiff’s motion without oral

argument. See FED. R. CIV. P. 78; L. CIV. R. 78.1.          For the reasons

to be discussed, plaintiff’s motion is GRANTED.


                                    1
Background
     Plaintiff holds the copyright to a multitude of adult films

and content. See Declaration of David Williamson, Ex. A [Doc. No.

4-2] at ¶ 13. Plaintiff alleges defendant used a file distribution

network known as BitTorrent to copy and distribute plaintiff’s

copyrighted works to others. See Compl. at ¶¶ 28-43.

     Plaintiff discovered defendant’s infringement through reports

from its infringement detection system, “VXN Scan.” See Compl. ¶¶

28; Williamson Decl. ¶¶ 40-81 [Doc. No. 4-2].     Using VXN Scan,

plaintiff initially identified defendant while it was monitoring

the BitTorrent file distribution network for the presence of

potentially infringing transactions. See Compl. ¶¶ 28-37, see also

Paige Decl. ¶ 12-18 [Doc. No. 4-3]. Plaintiff’s VXN Scan connected

to an electronic device registered to defendant’s IP address. See

Paige Decl. ¶¶ 15-18. After the connection, defendant’s IP address

was documented distributing plaintiff’s copyrighted content. See

id. ¶¶ 18-26.   Thereafter, plaintiff filed suit against defendant

alleging direct infringement of its copyrighted works. See Compl.

¶¶ 47-52.

     In order to identify the actual defendant, plaintiff seeks

leave to file a FED. R. CIV. P. 45 subpoena on defendant’s ISP,

Verizon. Mot. Br. at 3 [Doc. No. 4-1].   The subpoena would direct

Verizon to divulge “only the name and address” of the subscriber

assigned the IP address at the “specific date and time (recorded


                                 2
down to the second)” of one of the alleged instances of recorded

infringement, subject to the terms of a protective order. Id. at

3, 14-15.

Discussion

     Generally,   “[p]arties      may    obtain   discovery   regarding   any

nonprivileged matter that is relevant to any party’s claim or

defense.” FED. R. CIV. P. 26(b).        However, despite the broad scope

of discovery, parties are generally barred from seeking discovery

before the parties participate in a conference in conformance with

Rule 26(f). See FED. R. CIV. P. 26(d)(1).          Nonetheless, in certain

circumstances, a court “may grant [a party] leave to conduct

discovery prior to” the Rule 26(f) conference.           Malibu Media, LLC

v. John Doe subscriber assigned IP address 47.20.202.138, C.A. No.

16-942 (KM/MAH), 2016 WL 952340, at *1 (D.N.J. Mar. 14, 2016)

(citing Better Packages, Inc. v. Zheng, No. 05-4477 (SRC), 2006 WL

1373055, at *2 (D.N.J. May 17, 2006)).

     To determine if expedited discovery is appropriate, a court

should apply a “good cause” test.           Malibu Media, LLC v. Doe, No.

15-8940 (MCA/MAH), 2016 WL 614414, at *2 (D.N.J. Feb. 16, 2016);

Century Media, Ltd. v. John Does 1-77, C.A. No. 12-3911 (DMC/JAD),

2013 WL 868230, at *2 (D.N.J. Feb. 27, 2013).           “Good cause exists

where ‘the need for expedited discovery, in consideration of the

administration    of   justice,     outweighs     the   prejudice   to    the

responding party.’” Malibu Media, 2016 WL 614414, at *1 (citation

                                        3
omitted).   Further, a court should consider (1) the timing of the

request in light of the formal start to discovery; (2) whether the

request is narrowly tailored; (3) the purpose of the requested

discovery; (4) whether discovery burdens the defendant; and (5)

whether defendant can respond to the request in an expedited

manner. See Better Packages, 2006 WL 1373055, at *3.

     Plaintiff contends there is good cause for this Court to grant

its motion because: (1) it makes a prima facie claim for direct

copyright infringement, (2) the timing of its request in light of

the formal start of discovery favors granting the relief; (3) it

has narrowly tailored and identified the limited and specific

information sought; (4) the purpose of the requested discovery and

the need for the information sought in order to advance the claim

favors granting relief; (5) the discovery does not burden defendant

or require defendant to respond in an expedited manner; (6) there

are no alternative means to obtain defendant’s true identity; and

(7) defendant’s privacy interest is outweighed by plaintiff’s

interest in protecting its copyrights. Mot. Br. at 8-21.

     The Court finds plaintiff has demonstrated good cause to serve

a Rule 45 subpoena on Verizon prior to a Rule 26(f) conference.

The information being sought is necessary to allow plaintiff to

identify the appropriate defendant, and to serve the amended

complaint. See Malibu Media, 2016 WL 614414 at *2 (permitting

limited discovery where a defendant is unidentified).   This ruling

                                 4
is consistent with other holdings in similar cases. See, e.g.,

Strike 3 Holdings, LLC v. Doe, C.A. No. 1:18-12585 (NLH/JS), 2020

WL 3567282, at *11 (D.N.J. June 30, 2020) (finding good cause to

permit plaintiff limited expeditated discovery); Manny Film LLC v.

Doe Subscriber Assigned IP Address 50.166.88.98, 98 F. Supp. 3d

693, 696 (D.N.J. 2015) (finding good cause to allow plaintiff to

discover the name and address of an IP subscriber); Malibu Media,

2016 WL 614414, at *2 (same); Good Man Prods., Inc. v. Doe, C.A.

No. 14-7906 (ES/MAH), 2015 WL 892941, at *3 (D.N.J. Mar. 2, 2015)

(same).

     However, Courts impose safeguards to protect the privacy

rights of potentially innocent third parties. Strike 3 Holdings,

2020 WL 3567282, at *11 (finding the “entry of a limited protective

order strikes the right balance of interest” between plaintiff’s

right to pursue “its intellectual property rights” and concerns of

defendant’s “misidentification or privacy exposure”); Manny Film,

98 F. Supp.3d at 696 (limiting subpoena to the name and address of

the account holder and requiring the ISP to provide notice to the

subscriber in order to provide the subscriber with an opportunity

to challenge the subpoena before the ISP releases the information

requested).   The Court adopts the reasoning of these cases and

thus, for the reasons that follow, the Court will grant plaintiff’s

request for entry of a protective order and limit its discovery

request to ensure an innocent party is not unduly burdened.

                                5
     The Third Circuit has long recognized a presumptive right of

public access to judicial records and documents. Leucadia, Inc. v.

Applied Extrusion Techs., Inc., 998 F.2d 157, 164 (3d Cir. 1993).

However, while there is a presumptive right of public access to

judicial proceedings and records, district courts have recognized

such right is not absolute; and further, that this presumption may

be rebutted. In re Cendant Corp., 260 F.3d 183, 194 (3d Cir. 2001).

     To overcome the presumption of openness and to justify the

entry of an order sealing judicial records requires a demonstration

of two elements: (1) a substantial and compelling interest in

confidentiality; and (2) that divulgence would work a clearly

defined and serious injury to the party seeking nondisclosure.

Pansy v. Borough of Stroudsburg, 23 F.3d 772, 787 (3d Cir. 1994).

Once these elements are established, the Court must engage in a

balancing process, weighing the common law presumption of access

against those factors that militate against access. See In re

Cendant   Corp.,   260   F.3d    at   194;   Republic   of   Philippines   v.

Westinghouse Elec. Corp., 949 F.2d 653, 662-63 (3d Cir. 1991) (a

presumption of access alone does not end the court’s inquiry as

the right to access judicial records is not absolute; indeed, a

“presumption is just that” and may therefore be rebutted).                 On

September 30, 2016, the United States District Court for the

District of New Jersey adopted Local Civil Rule 5.3, entitled

“CONFIDENTIALITY    ORDERS      AND   RESTRICTING   PUBLIC    ACCESS   UNDER

                                       6
CM/ECF,” most recently amended on March 24, 2021, which sets forth

the relevant procedural rules for filing documents under temporary

seal   by   parties    and   empowers   the   Court     to   permanently    seal

documents.

       FED. R. CIV. P. 26(c) provides, in relevant part, that a court

may “for good cause shown, issue an order to protect a party or

person from annoyance, embarrassment, oppression, or undue burden

or expense.”

       Plaintiff Strike 3 Holdings, LLC has consented to the entry

of this Protective Order.

Conclusion

       Accordingly, for the foregoing reasons,

       IT   IS   HEREBY   ORDERED   this    1st   day   of   July   2021,   that

plaintiff’s “Motion Seeking Leave to Serve a Third Party Subpoena

Prior to a Rule 26(f) Conference Subject to a Protective Order”

[Doc. No. 4] is GRANTED; and it is further

       ORDERED that plaintiff may serve a Rule 45 subpoena on Verizon

Fios, defendant’s ISP, which assigned the IP address associated

with defendant: 173.61.7.112.        In the subpoena plaintiff may only

request information regarding the name and address associated with

the IP address.       This Order shall be attached to the subpoena; and

it is further

       ORDERED that upon receipt of plaintiff’s subpoena, the ISP

shall have thirty (30) days to provide the IP subscriber with a

                                        7
copy of this Order and plaintiff’s subpoena.                Upon receipt of the

subpoena and this Order, the IP subscriber has thirty (30) days in

which to file a motion to quash, move for a protective order, or

seek other applicable relief.            If the IP subscriber chooses to

contest the subpoena, he/she must notify the ISP of his/her intent

so that the ISP is on notice not to release personal information

to plaintiff until the issue is resolved by the Court; and it is

further

     ORDERED   that     if   the   IP   subscriber        does   not    contest   the

subpoena within thirty (30) days of receipt of the subpoena and

this Order, the ISP shall provide plaintiff with the requested

information    within    twenty-one          (21)   days.        Any    information

plaintiff receives from the ISP may only be used for the purpose

of protecting its rights as set forth in the complaint, and any

amended complaint in this matter; and it is further

     ORDERED   that     plaintiff       shall   not   publicly         disclose   any

information identifying the defendant and/or any person associated

with the defendant or IP address, including, but not limited to,

alleged social media evidence and alleged BitTorrent activity,

absent express permission by this Court; and it is further

     ORDERED that plaintiff shall attach a copy of this Order along

with the attached “Notice to Defendant” and “Anonymous Pro Se

Defendant   Information”      form      to    any   ISP    subpoena     or   Amended

Complaint served in this matter; and it is further

                                         8
     ORDERED that, in the event the defendant elects to (1) proceed

anonymously, (2) files a motion to quash or otherwise modify the

subpoena on the ISP, and (3) files an Anonymous Pro Se Defendant

Form, the Clerk of the Court shall not file the Anonymous Pro Se

Defendant Information form on the public docket but shall file

that information under temporary seal until otherwise ordered by

the Court.      The Clerk shall file a redacted version of the

Anonymous Pro Se Defendant Information form on the public docket,

removing all information entered by the defendant; and it is

further

     ORDERED    that   plaintiff    is   prohibited   from   initiating,

directly   or   indirectly,   any    settlement   communications   with

defendant (or any person associated with defendant or the IP

address), unless (1) that party is represented by counsel and (2)

their counsel initiates settlement discussions.          On request of

plaintiff or an unrepresented party, submitted to the Court at any

time, settlement shall be conducted under supervision of the Court.

This paragraph shall not prevent plaintiff from responding to a

request for settlement communications from a represented party,

and the parties may engage in settlement negotiations without court

supervision if both are represented by counsel; and it is further

     ORDERED that plaintiff shall only identity defendant, and/or

any person associated with defendant or the IP address, with an



                                    9
appropriate “Doe” pseudonym in the captions of amended pleading(s)

and any documents filed publicly with the Court; and it is further

      ORDERED that all documents identifying the defendant and/or

any   person    associated    with   the     defendant   or   the   IP   address,

including, but not limited to, alleged social media evidence and

alleged BitTorrent activity, shall only be filed in redacted form,

with unredacted versions filed under temporary seal, pursuant to

L. CIV. R. 5.3(c); and it is further

      ORDERED that, unless the parties agree otherwise, plaintiff

shall   have      primary     responsibility       for   filing      a    single,

consolidated motion on behalf of all the parties to permanently

seal documents filed under temporary seal, pursuant to L. CIV. R.

5.3(c); and it is further

      ORDERED that for purposes of calculating the deadline to file

a   single     consolidated    motion      on   behalf   of   the   parties   to

permanently seal the Amended Complaint, Civil Cover Sheet, Proof

of Service, and/or Waiver of Service in this matter, such motion

shall be filed within fourteen (14) days of the expiration of the

deadline to answer, move, or otherwise respond to the Amended

Complaint; and it is further

      ORDERED that if the defendant (and/or any person associated

with the defendant or IP address) declines, or does not respond to

requests, to join in the motion to seal the Amended Complaint,

Civil Cover Sheet, Proof of Service, and/or Waiver of Service in

                                        10
this matter by providing an affidavit, declaration, certification

or other document of the type referenced in 28 U.S.C. § 1746, based

on personal knowledge, describing with particularity the factors

outlined L. CIV. R. 5.3(c)(3), plaintiff shall promptly notify the

Court and request a determination of whether the documents should

nevertheless be permanently sealed; and it is further

       ORDERED that after defendant is served with process (or

waives service of process), the parties shall meet-and-confer

prior to the Rule 26(f) conference to discuss submission to the

Court of (1) a proposed Discovery Confidentiality Order (“DCO”)

and   (2)   a   proposed   Electronically   Stored   Information   (“ESI”)

Protocol. See L. CIV. R. 26.1(d); and it is further

      ORDERED for good cause the Court reserves the right to amend

or supplement this Order.


                                   s/ Matthew J. Skahill
                                   MATTHEW J. SKAHILL
                                   United States Magistrate Judge

At: Camden, New Jersey




                                    11
